DENNIS, Justice,
concurring in part and dissenting in part.
I concur in the court’s decision except as to count 1 (The Medical Report) and as to the sanction imposed. In my opinion the Disciplinary Counsel proved by clear and convincing evidence that respondent, as the head of his firm and as the direct supervising attorney over the non-lawyer, did not make reasonable efforts to insure that the person’s conduct was compatible with the professional obligations of a lawyer. D.R. 5.3(a) and (b). Consequently, in view of this violation, and the aggravating factors of prior suspensions, reprimands, and admonitions, the attorney should be suspended rather than reprimanded.
I respectfully dissent in part and concur in part.